STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Dennis Rydbom,                                                                     FILED
Petitioner Below, Petitioner                                                  December 20, 2019
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
vs) No. 17-0068 (Wood County 00-P-62)                                               OF WEST VIRGINIA


Donnie Ames, Superintendent,
Mt. Olive Correctional Complex,
Respondent Below, Respondent



                               MEMORANDUM DECISION
       Petitioner Dennis Rydbom, pro se, appeals the December 22, 2016, order of the Circuit
Court of Wood County denying his petition for a writ of habeas corpus. Respondent Donnie Ames,
Superintendent, Mt. Olive Correctional Complex,1 by counsel Caleb A. Ellis, filed a response in
support of the circuit court’s order. Petitioner filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         On February 6, 1998, petitioner was convicted by a jury in the Circuit Court of Wood
County of first-degree murder. The circuit court sentenced petitioner to a life term of incarceration
without the possibility of parole. On June 1, 1999, this Court refused petitioner’s criminal appeal.
Following his appeal, petitioner initiated the instant proceeding challenging his conviction on May
24, 2000, by filing a petition for a writ of habeas corpus in the circuit court. Though petitioner was
initially appointed habeas counsel, the case laid dormant from 2003 to 2007.
       1
        Since the filing of the appeal in this case, the superintendent at Mt. Olive Correctional
Complex has changed and the superintendent is now Donnie Ames. The Court has made the
necessary substitution of parties pursuant to Rule 41(c) of the West Virginia Rules of Appellate
Procedure. Additionally, effective July 1, 2018, the positions formerly designated as “wardens”
are now designated “superintendents.” See W. Va. Code § 15A-5-3.


                                                  1
         On May 3, 2007, petitioner filed a petition for a writ of mandamus in this Court due to the
dormancy of his habeas case. This Court dismissed the mandamus petition on October 22, 2007,
following the resumption of activity in the habeas proceeding.2 Eventually, petitioner proceeded
in the habeas case pro se with standby counsel. The circuit court held the omnibus hearing on
November 9, 2016. Petitioner raised numerous issues, including the ineffective assistance of trial
counsel, under ten general categories: (1) violation of petitioner’s speedy trial rights; (2) denial of
both petitioner’s right to represent himself and his right to counsel; (3) unconstitutional searches
and seizures; (4) denial of petitioner’s right to a fair trial given the admission of pieces of
underwear allegedly belonging to the victim; (5) denial of petitioner’s right to a fair trial due to
the extensive participation by the State of Ohio in the West Virginia criminal prosecution; 3 (6)
improper admission of hearsay evidence; (7) violation of petitioner’s right against self-
incrimination; (8) prejudicial pretrial publicity; (9) biased judge; and (10) cumulative error. On
December 22, 2016, the circuit court entered a comprehensive order rejecting petitioner’s grounds
for relief and denying the habeas petition. Petitioner now appeals the circuit court’s December 22,
2016, order denying habeas relief.

       In Syllabus Point 1 of Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016), we held:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W. Va.
417, 633 S.E.2d 771 (2006).

See also Syl. Pt. 1, State ex rel. Postelwaite v. Bechtold, 158 W.Va. 479, 212 S.E.2d 69 (1975)
(holding that “[f]indings of fact made by a trial court in a post-conviction habeas corpus proceeding
will not be set aside or reversed on appeal by this Court unless such findings are clearly wrong”).

       On appeal, petitioner argues that the circuit court erred in denying his habeas petition.4
Respondent counters that the circuit court properly denied petitioner’s habeas petition. We agree
with respondent. Having reviewed the circuit court’s December 22, 2016, “Opinion and Order,”
we hereby adopt and incorporate the circuit court’s well-reasoned findings and conclusions, which
we find address petitioner’s assignments of error. The Clerk is directed to attach a copy of the

       2
           We take judicial notice of the mandamus proceeding, Supreme Court No. 33507.
       3
        The victim’s body was discovered in Ohio, but it was determined that the death occurred
in West Virginia.
       4
         Petitioner complains that he is unable to raise all of his issues because of the page limit
for his brief. We note that we refused petitioner’s motion to exceed the page limit by order entered
October 4, 2018, and refused his motion for reconsideration of the October 4, 2018, order on
October 25, 2018. Therefore, we decline to revisit that issue.
                                                  2
December 22, 2016, order to this memorandum decision. Accordingly, based on our review of the
record, we conclude that the circuit court did not abuse its discretion in denying habeas relief.

        For the foregoing reasons, we affirm the circuit court’s December 22, 2016, order denying
petitioner’s petition for a writ of habeas corpus.

                                                                                       Affirmed.



ISSUED: December 20, 2019


CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                               3